Case 2:21-cv-04280-JMV-JBC Document 1 Filed 03/05/21 Page 1 of 14 PageID: 1




                                                     2:21-cv-4280
Case 2:21-cv-04280-JMV-JBC Document 1 Filed 03/05/21 Page 2 of 14 PageID: 2
Case 2:21-cv-04280-JMV-JBC Document 1 Filed 03/05/21 Page 3 of 14 PageID: 3
Case 2:21-cv-04280-JMV-JBC Document 1 Filed 03/05/21 Page 4 of 14 PageID: 4
Case 2:21-cv-04280-JMV-JBC Document 1 Filed 03/05/21 Page 5 of 14 PageID: 5
Case 2:21-cv-04280-JMV-JBC Document 1 Filed 03/05/21 Page 6 of 14 PageID: 6
Case 2:21-cv-04280-JMV-JBC Document 1 Filed 03/05/21 Page 7 of 14 PageID: 7
Case 2:21-cv-04280-JMV-JBC Document 1 Filed 03/05/21 Page 8 of 14 PageID: 8
Case 2:21-cv-04280-JMV-JBC Document 1 Filed 03/05/21 Page 9 of 14 PageID: 9
Case 2:21-cv-04280-JMV-JBC Document 1 Filed 03/05/21 Page 10 of 14 PageID: 10
Case 2:21-cv-04280-JMV-JBC Document 1 Filed 03/05/21 Page 11 of 14 PageID: 11
Case 2:21-cv-04280-JMV-JBC Document 1 Filed 03/05/21 Page 12 of 14 PageID: 12
Case 2:21-cv-04280-JMV-JBC Document 1 Filed 03/05/21 Page 13 of 14 PageID: 13
Case 2:21-cv-04280-JMV-JBC Document 1 Filed 03/05/21 Page 14 of 14 PageID: 14
